
	

116 HR 5130 : Capturing All Small Businesses Act of 2019
U.S. House of Representatives
2020-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS2d Session
		H. R. 5130
		IN THE SENATE OF THE UNITED STATES
		January 9, 2020Received; read twice and referred to the Committee on Small Business and EntrepreneurshipAN ACT
		To amend the Small Business Act to adjust the employment size standard requirements for determining
			 whether a manufacturing concern is a small business concern, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Capturing All Small Businesses Act of 2019. 2.Employment size standard requirements (a)In generalSection 3(a)(2) of the Small Business Act (15 U.S.C. 632(a)(2)) is amended—
 (1)in subparagraph (A), by inserting and subject to the requirements specified under subparagraph (C) after paragraph (1); and (2)in subparagraph (C)—
 (A)by inserting (including the Administration when acting pursuant to subparagraph (A)) after no Federal department or agency; and (B)in clause (ii)(I) by striking 12 months and inserting 24 months.
 (b)Effective dateThis Act and the amendments made by this Act shall take effect 1 year after the date of the enactment of this Act.
			
	Passed the House of Representatives January 8, 2020.Cheryl L. Johnson,Clerk.
